Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 1 of 8 PageID #: 524



                IN THE UNITED STATES DISTRICT FOR THE
                     EASTERN DISTRICT OF TEXAS,
                          SHERMAN DIVISION

  JASON LEE VAN DYKE,             §
      Plaintiff,                  §
  v.                              §
                                  §
  THOMAS CHRISTOPHER              §                            NO. 4:20-MC-00091
  RETZLAFF, a/k/a DEAN            §
  ANDERSON, d/b/a BV FILES, VIA   §
  VIEW FILES, L.L.C., and VIAVIEW §
  FILES,                          §
       Defendants                 §

  RETZLAFF’S MOTION TO STRIKE “NONPARTY JAMES MCGIBNEY’S PRO SE
       BRIEF IN SUPPORT” THE UNITED STATES’ MOTION TO QUASH

        Retzlaff moves to strike nonparty James McGibney’s “pro se brief in

  support” (Doc. 30) of a motion filed by yet another intermeddling nonparty’s

  motion to quash Retzlaff’s subpoena for the deposition of McGibney and for

  documents in his possession. (Doc. 182.)

                                 I. INTRODUCTION

        1.     Plaintiff is Jason Van Dyke; defendant is Tom Retzlaff.

        2.     This suit was filed after defendant Retzlaff filed a grievance against

  then-attorney Jason Van Dyke with the State Bar of Texas.

        3.     The discovery period in this case ended on June 23, 2020.

        4.     This case is set for trial by jury between January 4 and 21, 2021.
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 2 of 8 PageID #: 525



                                      II. FACTS PERTINENT TO THIS MOTION

              5.          McGibney is not a party to the case at bar and has not intervened.

              6.          After Van Dyke identified McGibney as a person with knowledge of

  relevant facts, Retzlaff issued a subpoena for McGibney’s deposition. (Doc. 182.)

              7.          McGibney evaded at least 16 attempts to serve Retzlaff’s subpoena

  over a period of 4 weeks, costing Retzlaff over $1,500 in process service fees.

  McGibney’s evasion was successful. McGibney has never been served.

              8.          Retzlaff’s altogether unremarkable attempt to depose a key fact

  witness in Van Dyke’s $100 million libel suit has unleashed a torrential flood of

  resistance out of all proportion to the stimulus—from the witness, the plaintiff, and

  even nonparty United States of America. To date, this torrent has included:

              (i)         A total of approximately 38 filings, beginning with McGibney’s
                          June 22, 2020, motion to quash. (Doc. 183.)

              (ii)        This Court’s dismissal of McGibney’s motion to quash as filed in the
                          wrong court under FED. R. CIV. P. 45. (Doc. 186.)

              (iii)       McGibney’s June 23, 2020, refiling of his motion to quash in the
                          Western District—this time designated as an “emergency.” (Doc. 1.)

              (iv)        Western District Magistrate Judge Mark Lane’s July 1, 2020, order
                          transferring the case back to the Eastern District and characterizing
                          the filings as “hysterical” and “relentless.” The order reads, “This
                          court declines to wade into the vitriol lodged by Plaintiff Van Dyke
                          and Defendant Retzlaff against each other.” (Doc. 25.)

              (v)         Van Dyke’s July 1, 2020, appeal of Magistrate Judge Mark Lane’s
                          transfer order to Presiding Judge Lee Yeakel. (Doc. 26.)

              (vi)        Presiding Judge Yeakel’s July 6, 2020, order affirming Magistrate
                          Judge Lane’s transfer order. (Doc. 27.)



  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       2
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 3 of 8 PageID #: 526



                                             II. ARGUMENT & AUTHORITIES

              9.          There is no indication that anything in L.R. CV-7, “Pleadings

  Allowed; Form of Motions and Other Documents,” permits a nonparty to chime in

  with briefing on some other nonparty’s motion and recommend how the Court

  should rule on it. If this were allowed, federal courts could be inundated with

  literally hundreds of unsolicited briefs in complex or hotly contested matters such

  as the case at bar. The Court should not permit McGibney to lard its files with his

  unsolicited opinions merely because he has an e-mail account.

              10.         “When allegations of fact not appearing in the record are relied upon

  in support of a motion, [they] shall be filed with the motion.” L.R. CV-7(b).

  McGibney has ignored this rule. “The motion and any briefing shall be contained

  in one document.” L.R. CV-7(c). McGibney has ignored this rule. “Absent leave

  of court, no further submissions on the motion are allowed.” L.R. CV-7(f). In

  essence, what McGibney has denominated his “pro se brief in support” (Doc. 30)

  is an unsolicited amicus brief. The rules strictly limit the filing of amicus briefs:

              The United States or its officer or agency or a state may file an amicus
              brief without the consent of the parties or leave of court. Any other
              amicus curiae may file a brief only by leave of court or if the brief
              states that all parties have consented to its filing….

  FED. R. APP. P. 29(a)(2). The federal rules of civil procedure appear to be silent

  regarding amicus briefs.

              11.         The Court should strike McGibney’s improper “pro se brief in

  support.” (Doc. 30.)



  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       3
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 4 of 8 PageID #: 527



              12.         If the Court chooses not to strike McGibney’s brief, the Court should

  reject his arguments. “In our judicial system, ‘the public has a right to every

  man’s evidence.’” Trump v. Vance, 591 U.S. ___, ___, 2020 WL 3848062, at * 4

  (July 9, 2020).

              In almost every setting where important decisions turn on questions of
              fact, due process requires an opportunity to cross-examine adverse
              witnesses.

  Goldberg v. Kelly, 397 U.S. 254, 269 (1970).

              Where the evidence consists of the testimony of individuals whose
              memory might be faulty or who, in fact, might be perjurers or persons
              motivated by malice, vindictiveness, intolerance, prejudice, or
              jealousy, [the individual’s right to show that it is untrue depends on
              the rights of confrontation and cross-examination].

  Brock v. Roadway Exp., Inc., 481 U.S. 252, 276 (1987) (Stevens, dissenting in

  part), quoting Greene v. McElroy, 360 U.S. 474, 496-97 (1959); see also

  Goldberg, 397 U.S. at 269 (right of confrontation of witnesses is not limited to

  criminal cases).

              13.         For all the braggadocio about McGibney’s newfound importance as

  a “federal witness,” McGibney overlooks—as did the United States—that since a

  witness’s credibility is always relevant, Retzlaff has the right to depose McGibney

  if only to impeach his credibility. A witness may be cross-examined on any issue

  that is probative of his credibility. See, e.g., Torres v. Danny’s Serv. Co., 266

  S.W.3d 485, 487 (Tex. App.—Eastland 2008, pet. denied). Retzlaff is not required

  to describe what such impeachment evidence might be in order to beg for

  permission to depose this witness.


  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       4
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 5 of 8 PageID #: 528




              14.         McGibney endorses the United States’ invocation of FED. R. CIV. P.

  45(d)(3)(A)(iii) to demand that the Court quash Retzlaff’s deposition subpoena

  because it “encompasses law enforcement investigations of Defendant Retzlaff;

  investigative methods and techniques, the identities and PII (sic) of nonparty

  victims, witnesses and law enforcement officials, and law enforcement activities.”

  (Doc. 27, p 4.) But Retzlaff has issued no subpoena to the FBI for its documents

  or investigation files. Retzlaff merely seeks to depose an identified fact witness

  against him in this $100,000,000 libel defamation suit.

              15.         The documents Retzlaff requested are not documents or files of the

  FBI or any other law enforcement organ, but documents in the possession of

  McGibney. McGibney is not now, and never has been, has an employee of the

  FBI or any law enforcement agency. If the FBI has burbled out its sensitive

  investigation techniques, targets, activities, or secret documents to McGibney,

  then the cure for such a cavernously foolish act would to urge an objection to

  production of such documents and allow the Court to decide their discoverability

  after an in camera inspection. The cure is not to immunize a witness the plaintiff

  has designated as having relevant facts from appearing to testify about them. It is

  also not for the Court to preemptively rule on the discoverability of documents

  merely on the self-interested witness’s say-so.




  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       5
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 6 of 8 PageID #: 529



                                                          III. CONCLUSION

              16.         No rule or principle gives McGibney a general right to file a “pro se

  brief in support” of a motion or request for relief by some other person—in this

  case, one not even a party to the suit. In fact, the local rules appear to expressly

  prohibit such filings. L.R. CV-7(f).

                                                               IV. PRAYER

              17.         For these reasons, defendant Thomas Retzlaff prays the Court to

  strike nonparty James McGibney’s unsolicited “pro se motion in support” (Doc.

  30) filed without leave of Court. The Court should order McGibney to appear for

  deposition at a time and place of his convenience within 30 days of the date the

  Court signs its order. Retzlaff prays for such other and further relief, at law or in

  equity, as to which Retzlaff shall show himself justly entitled.

  Respectfully submitted,



  By:          /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL
  Texas Bar No. 00787386
  Federal ID #18465
  jdorrell@hanszenlaporte.com
  14201 Memorial Drive
  Houston, Texas 77079
  Telephone 713-522-9444
  FAX: 713-524-2580
  ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       6
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 7 of 8 PageID #: 530



                                             CERTIFICATE OF SERVICE

         I certify that on        7-28       , 2020, the foregoing was electronically filed
  using the Court’s CM/ECF filing system, which will provide notice and a copy of this
  document to the following if a registered ECF filer in the United States District Court for
  the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@gmail.com



             /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL




  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                       7
Case 4:20-mc-00091-ALM Document 31 Filed 07/28/20 Page 8 of 8 PageID #: 531



                           IN THE UNITED STATES DISTRICT FOR THE
                                EASTERN DISTRICT OF TEXAS,
                                     SHERMAN DIVISION

  JASON LEE VAN DYKE,            §
      Plaintiff,                 §
                                 §
  v.                             §
                                 §                                                                           NO. 4:20-MC-00091
  THOMAS CHRISTOPHER             §
  RETZLAFF, a/k/a DEAN           §
  ANDERSON, d/b/a VIAVIEW FILES, §
  L.L.C., and VIAVIEW FILES,     §
        Defendant                §

        ORDER STRIKING NONPARTY JAMES MCGIBNEY’S “PRO SE BRIEF IN
             SUPPORT OF THE UNITED STATES’ MOTION TO QUASH”

          After considering nonparty James McGibney’s pro se brief in support of the
  United States of America’s motion to quash Tom Retzlaff’s subpoena for
  McGibney’s deposition and defendant Thomas Retzlaff’s response motion to
  strike, the Court STRIKES McGibney’s unsolicited brief filed without leave of
  Court. The Court further ORDERS that nonparty witness James McGibney, who
  is before the Court with his own motion to quash, shall cooperate with Retzlaff’s
  counsel to schedule his appearance for oral deposition within 30 days of the date
  of this order.




  Van Dyke v. Retzlaff
             Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                             8
